 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), dated January 2, 2012, by and
between Adeona Pharmaceuticals, Inc., a corporation organized under the laws of
the State of Nevada (the “Corporation”), and Steve H. Kanzer, CPA, JD, an
individual (the “Employee”).

 

1.EMPLOYMENT; DUTIES

 

(a)    The Corporation hereby engages and employs Employee as Interim Director,
Biologics Division of the Corporation, and Employee hereby accepts such
engagement and employment as Interim Director, Biologics Division of the
Corporation, for the term of this Agreement as long as Employee desires to
serve. It is expected that the employment duties of Employee will include
reporting directly to the Board of Directors of the Corporation and/or the Chief
Executive Officer of the Corporation for the performance of directing,
supervising and having responsibility for all aspects of the operations and
general affairs of the Biologics Division, including authority for budgeting,
hiring of personnel and execution of agreements necessary to facilitate the
operations of the Biologics Division in the Northern Virginia area.

 

(b)   Employee shall devote substantially all of his professional time under
this Agreement at the Corporation’s executive offices and in its offices at
Northern Viriginia or clinical laboratory in Chicago or traveling on corporate
business, with travel to and from Employee’s residence to the Corporation’s
Michigan, Virginia or Chicago locations to be at the Corporation’s expense.

 

(c)  The Corporation shall provide a computer, cellular phone and office for
Employee.

 

2.TERM

 

The term (the “Term”) of Employee’s employment shall be six (6) months from the
execution date of this Agreement unless terminated earlier under Section 8 of
this Agreement. The parties may extend the Term for an additional three (3) year
period upon mutual consent of Employee and the Board of Directors of the
Corporation, upon terms to be agreed upon by the parties.

 

3.COMPENSATION

 

(a)    As compensation for the performance of his duties on behalf of the
Corporation, Employee shall receive the following:

 

(i) Base Salary. Employee shall receive a base salary of Ninety Thousand Dollars
($90,000) for the Term (the “Base Salary”), payable semi-monthly. In addition,
the Corporation shall provide Employee and his family with healthcare coverage
pursuant to the Corporation’s healthcare insurance policy plan.

 

(ii)     Bonus. On the first of each calendar year while employed, Employee may
be entitled to receive a discretionary performance bonus based upon the sales
and profitability of the Corporation payable in cash or equity in the sole and
absolute discretion of both the Compensation Committee and the Board of
Directors of the Corporation.

   

(iii)     Discretionary Transactional Bonus. In connection with a significant
transaction consummated by the Corporation or its subsidiaries in which Employee
is directly or indirectly involved in, Employee may be entitled to receive a
discretionary transactional bonus payable in cash or equity in the sole and
absolute discretion of both the Compensation Committee and the Board of
Directors of the Corporation.





 

 

 

 

(b) The Corporation shall reimburse Employee for all normal, usual and necessary
expenses incurred by Employee, including all travel, lodging and entertainment,
against receipt by the Corporation, as the case may be, of appropriate vouchers
or other proof of Employee’s expenditures and otherwise in accordance with such
Expense Reimbursement Policy as may from time to time be adopted by the
Corporation.

 

(c)      The Corporation shall reimburse Employee for expenses incurred in
connection with his relocation to Virginia, including a full service mover,
transportation expenses and any other related expenses. In addition, during the
Term the Corporation shall reimburse Employee on a monthly basis for the
reasonable expenses he incurs for rent for his personal residence in the
Virginia area.

 

(d) The Corporation shall provide Employee with full advance indemnification to
the extent permitted by Nevada law, including indemnification for activities at
all subsidiaries.

 

(e) Employee shall be entitled to two (2) weeks paid vacation and sick leave in
accordance with the Corporation’s policies. The Corporation shall provide
Employee and his family with healthcare coverage pursuant to the Corporation’s
healthcare insurance policy plan.

 

4.REPRESENTATIONS AND WARRANTIES BY EMPLOYEE

 

Employee hereby represents and warrants to the Corporation as follows:

 

(a) Neither the execution and delivery of this Agreement nor the performance by
Employee of his duties and other obligations hereunder violates or will violate
any statute, law, determination or award, or conflict with or constitute a
default under (whether immediately, upon the giving of notice or lapse of time
or both) any prior employment agreement, contract, or other instrument to which
Employee is a party or by which he is bound.

 

(b) Employee has the full right, power and legal capacity to enter and deliver
this Agreement and to perform his duties and other obligations hereunder. This
Agreement constitutes the legal, valid and binding obligation of Employee
enforceable against him in accordance with its terms. No approvals or consents
of any persons or entities are required for Employee to execute and deliver this
Agreement or perform his duties and other obligations hereunder.

 

6.CONFIDENTIAL INFORMATION

 

(a)    Employee agrees that during the course of his employment or at any time
thereafter, he will not disclose or make accessible to any other person, the
Corporation’s products, services and technology, both current and under
development, promotion and marketing programs, lists, trade secrets and other
confidential and proprietary business information of the Corporation or any
affiliates or any of their clients. Employee agrees: (i) not to use any such
information for himself or others, and (ii) not to take any such material or
reproductions thereof from the Corporation’s facilities at any time during his
employment by the Corporation. Employee agrees immediately to return all such
material and reproductions thereof in his possession to the Corporation upon
request and in any event upon termination of employment.

 



2

 

 

 

 

(b) Except with prior written authorization by the Corporation, Employee agrees
not to disclose or publish any of the confidential, technical or business
information or material of the Corporation, its clients or any other party to
whom the Corporation owes an obligation of confidence, at any time during or
after his employment with the Corporation.

 

(c) In the event that Employee breaches any provisions of this Section 6 or
there is a threatened breach, then, in addition to any other rights which the
Corporation may have, the Corporation shall be entitled, without the posting of
a bond or other security, to injunctive relief to enforce the restrictions
contained herein. In the event that an actual proceeding is brought in equity to
enforce the provisions of this Section 6, Employee shall not urge as a defense
that there is an adequate remedy at law, nor shall the Corporation be prevented
from seeking any other remedies which may be available. In addition, Employee
agrees that in event that he breaches the covenants in this Section 6, in
addition to any other rights that the Corporation may have, Employee shall be
required to pay to the Corporation any amounts he receives in connection with
such breach.

 

(d)      Employee recognizes that in the course of his duties hereunder, he may
receive from the Corporation or others information which may be considered
“material, non-public information” concerning a public company that is subject
to the reporting requirements of the United States Securities and Exchange Act
of 1934, as amended. Employee agrees not to:

 

(i)   Buy or sell any security, option, bond or warrant while in possession of
relevant material, non-public information received from the Corporation or
others in connection herewith, and

 

(ii)     Provide the Corporation with information with respect to any public
company that may be considered material, non-public information, unless first
specifically agreed to in writing by the Corporation.

 

7.INVENTIONS DISCOVERED BY EMPLOYEE

 

Employee shall promptly disclose to the Corporation any invention, improvement,
discovery, process, formula, or method or other intellectual property, whether
or not patentable or copyrightable (collectively, "Inventions"), conceived or
first reduced to practice by Employee, either alone or jointly with others,
while performing services hereunder (or, if based on any Confidential
Information, within one (1) year after the Term: (a) which pertain to any line
of business activity of the Corporation, whether then conducted or then being
actively planned by the Corporation, with which Employee was or is involved, (b)
which is developed using time, material or facilities of the Corporation,
whether or not during working hours or on the Corporation premises, or (c) which
directly relates to any of Employee's work during the Term, whether or not
during normal working hours. Employee hereby assigns to the Corporation all of
Employee's right, title and interest in and to any such Inventions. During and
after the Term, Employee shall execute any documents necessary to perfect the
assignment of such Inventions to the Corporation and to enable the Corporation
to apply for, obtain and enforce patents, trademarks and copyrights in any and
all countries on such Inventions, including, without limitation, the execution
of any instruments and the giving of evidence and testimony, without further
compensation beyond Employee’s agreed compensation during the course of
Employee's employment. All such acts shall be done without cost or expense to
Employee. Employee shall be compensated for the giving of evidence or testimony
after the term of Employee’s employment at the rate of Two Thousand Dollars
($2,000) per day. Without limiting the foregoing, Employee further acknowledges
that all original works of authorship by Employee, whether created alone or
jointly with others, related to Employee's employment with the Corporation and
which are protectable by copyright, are "works made for hire" within the meaning
of the United States Copyright Act, 17 U.S .C. (S) 101, as amended, and the
copyright of which shall be owned solely, completely and exclusively by the
Corporation. If any Invention is considered to be work not included in the
categories of work covered by the United States Copyright Act, 17 U. S. C. (S)
101, as amended, such work is hereby assigned or transferred completely and
exclusively to the Corporation. Employee hereby irrevocably designates counsel
to the Corporation as Employee's agent and attorney-in-fact to do all lawful
acts necessary to apply for and obtain patents and copyrights and to enforce the
Corporation's rights under this Section. This Section 7 shall survive the
termination of this Agreement. Any assignment of copyright hereunder includes
all rights of paternity, integrity, disclosure and withdrawal and any other
rights that may be known as or referred to as "moral rights" (collectively
"Moral Rights"). To the extent such Moral Rights cannot be assigned under
applicable law and to the extent the following is allowed by the laws in the
various countries where Moral Rights exist, Employee hereby waives such Moral
Rights and consents to any action of the Corporation that would violate such
Moral Rights in the absence of such consent. Employee agrees to confirm any such
waivers and consents from time to time as requested by the Corporation.

 



3

 

 

 

8.TERMINATION

 

Employee’s employment hereunder shall continue as set forth in Section 2 hereof
unless terminated upon the first to occur of the following events:

 

(a)The death or disability of Employee,

 

(b)Termination by the Corporation for Just Cause,

 

(c)Termination by the Corporation without Just Cause,

 

(For the purpose of this Agreement, termination for “Just Cause” shall mean a
termination for gross insubordination; acts of embezzlement or misappropriation
of funds; fraud; dereliction of fiduciary obligation; conviction of a felony, a
willful unauthorized disclosure of confidential information belonging to the
Corporation or entrusted to the Corporation by a client; a material violation of
any provision of the Agreement which is not cured by Employee within fifteen
days of receiving written notice of such violation by the Corporation; being
under the influence of drugs (other than prescription medicine or other
medically-related drugs to the extent that they are taken in accordance with
their directions) during the performance of Employee’s duties under this
Agreement, engaging in behavior that would constitute grounds for liability for
harassment (as proscribed by the U.S. Equal Employment Opportunity Commission
Guidelines or any other applicable state or local regulatory body) or other
egregious conduct that violates laws governing the workplace; Termination for
Just Cause shall also include the failure of Employee to perform his written
assigned tasks, where such failure is attributable to the fault of Employee. In
this event, the Corporation will first provide a written warning of such failure
and the allocation of fault, and provide a reasonable time period to cure such
failure, in no case less than thirty days.)

 

(d)Material breach by the Corporation of any provision of this agreement that is
not cured within fifteen (15) days of written notice thereof from Employee, or

 

(e)Termination by Employee at any time.

 

The Corporation shall not be required to pay any severance to Employee in case
of any termination of Employee’s employment.

 

 

4

 



 

 

9.NOTICES

 

Any notice or other communication under this Agreement shall be in person or in
writing and shall be deemed to have been given: (i) when delivered personally
against receipt therefor, (ii) one (1) day after being sent by Federal Express
or similar overnight delivery, (iii) three (3) days after being mailed
registered or certified mail, postage prepaid, return receipt requested, to
either party at the address set forth above, or to such other address as such
party shall give by notice hereunder to the other party, or (iv) when sent by
facsimile, followed by oral confirmation and with a hard copy sent as in (ii) or
(iii) above.

 

10.SEVERABILITY OF PROVISIONS

 

If any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so a to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provision shall be deemed dependent upon any other covenant
or provision unless so expressed herein.

 

11.ENTIRE AGREEMENT MODIFICATION

 

This Agreement contains the entire agreement of the parties relating to the
subject matter hereof, and the parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
which are not set forth herein. No modification of this Agreement shall be valid
unless made in writing and signed by the parties hereto.

 

12.BINDING EFFECT

 

The rights, benefits, duties and obligations under this Agreement shall inure
to, and be binding upon, the Corporation, its successors and assigns, and upon
Employee and his legal representatives. This Agreement constitutes a personal
service agreement, and the performance of Employee’s obligations hereunder may
not be transferred or assigned by Employee.

 

13.NON-WAIVER

 

The failure of either party to insist upon the strict performance of any of the
terms, conditions and provisions of this Agreement shall not be construed as a
waiver or relinquishment of future compliance therewith, and said terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.

 

14.GOVERNING LAW, DISPUTE RESOLUTION

 

This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Michigan of the United States of America without
regard to principles of conflict of laws.

 



5

 

 

 

15.HEADINGS

 

The headings of paragraphs are inserted for convenience and shall not affect any
interpretation of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Corporation:

 

ADEONA PHARMACEUTICALS, INC.

 

By:  /s/ James S. Kuo

Title:  Authorized Agent

 

Employee:

 

/s/ Steve H. Kanzer

Steve H. Kanzer

 

 

 



6

 

 

 

 

 

 

